Citation Nr: 1806976	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-02 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for pituitary adenoma.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to April 1968.  

This matter is before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2015.  

In June 2015, the Board remanded the case for additional development.  

In a July 2016 rating decision, service connection was granted for traumatic brain injury (TBI); radiculopathy of the sciatic nerve of the right and left lower extremity; and radiculopathy of the femoral nerve of the right and left lower extremity.  This represents a full grant of the benefits sought with respect to those service connection issues.  In addition, a total disability rating based upon individual unemployability (TDIU) was granted.  

The decision below reopens the Veteran's pituitary adenoma claim and such claim is REMANDED to the RO for further development.


DECISION

By March 2004 rating decision, the Veteran's claim of service connection for pituitary adenoma (characterized as pituitary neoplasm) was denied.  He was notified of the decision by letter in April 2004, which was mailed to the then current mailing address of record.  Thereafter, nothing further regarding the claim was received until the present claim to reopen in January 2012.  No new evidence or notice of disagreement was received by VA within one year of the issuance of the March 2004 rating decision.  As the Veteran did not appeal the decision, that rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.302, 20.1103.  

The Board finds that new and material evidence has been submitted so that the previously denied claim of service connection for pituitary adenoma is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also October 2015 submissions.  


ORDER

New and material evidence having been received, the claim of service connection for pituitary adenoma is reopened; to this limited extent, the appeal is granted.


REMAND

In May 2016, subsequent to the November 2016 supplemental statement of the case (SSOC), VA treatment records were associated with the claims file reflecting assessments to include diagnoses of pituitary adenoma, quadriparesis, and seizure disorder in April 2016.  The Veteran has not waived initial RO review of the new evidence.  

The Veteran asserts that his recurrent pituitary adenoma is a result of a head injury during service.  As noted in the introduction, service connection has been established for TBI, and other disabilities for which service connection has been established include traumatic left occipital headaches and mild cerebellar dysfunction as a result of a head injury by mortar blast during service in Vietnam in August 1966, along with hearing loss, and posttraumatic stress disorder (PTSD).  

VA treatment records in October 2015 reflect pituitary adenoma, with recurrence and resection in 2007.  In addition, the April 2016 TBI examination report notes an interval growth since 2007 with involvement of the left cavernous sinus, precluding cure with repeat surgery, and thus, requiring radiation.  

Private treatment records in February 2016 include a January 2016 record reflecting a history of primary brain cancer of unknown cell type, status post resection in 2012.  Dizziness since head trauma during service in 1966 was noted.  

Although the July 2012 VA examination report states that medical literature does not reflect any correlation of brain trauma with pituitary adenoma, the October 2015 submission from the Pituitary Network Association notes pituitary problems and disorders are often due to head trauma.  In addition, and although the January 2014 VA opinion notes that pituitary adenoma is independent of environmental factors, and thus, there can be no aggravation, to include as a result of service-connected left occipital headaches and mild cerebellar dysfunction, the medical literature from the Pituitary Network Association states that the pituitary regulates mood, behavior, and many mental and emotional health issues, noting bi-polarity has been linked to the pituitary gland.  An opinion as to whether pituitary adenoma is related to the Veteran's service-connected psychiatric disorder has not been provided.  In view of the foregoing, the opinions are not entirely complete.  Thus, a new VA examination is warranted with respect to the nature and etiology of the Veteran's pituitary adenoma.  

Further, a May 2016 record in association with a request for information from the Social Security Administration (SSA) reflects receipt of Supplemental Security Income (SSI) payments, effective in January 2015.  As such, an attempt must be made to obtain the records as the records may relevant to the Veteran's claim.  

In a July 2016 submission, the Veteran noted inclusion of a flash drive.  It is unclear whether the evidence contained on the flash drive has been uploaded to the electronic file.  As such, all evidence contained on the flash drive must be uploaded to the electronic file if possible.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain all records pertinent to the Veteran's SSA/SSI disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

If the records are unavailable, a formal finding in that regard should be associated with the claims file.  

2.  If possible, upload to the electronic record any evidence contained on the flash drive submitted in July 2016 that has not already been uploaded, and document such in the record.  

3.  After completion of the above, schedule the Veteran for pituitary adenoma examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that pituitary adenoma had its onset during service or within the initial year after separation or is otherwise related to his active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that pituitary adenoma is caused by or aggravated by service-connected disability, to include TBI, traumatic left occipital headaches and mild cerebellar dysfunction, hearing loss, and PTSD.  

The term "aggravation" means any increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability.  

A rationale for all opinions expressed should be provided.

4.  Finally, readjudicate the reopened claim on the merits.  If the benefit sought remains denied, issue an SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


